Citation Nr: 0401582	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  03-01 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the residuals of a fracture of the right fourth toe.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant is a veteran of World War II.  He is 87 years 
old.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating determination by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which assigned a 10 
percent evaluation for the residuals of a fracture of the 
right fourth toe, effective January 19, 2000, after granting 
service connection for this disability.   


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issue decided herein have been obtained.  

2.  X-ray films of the right foot taken in service and at the 
time of the VA examination in August 2001 disclose no 
evidence of a fracture or of dislocation of the right fourth 
toe.  

3.  The service-connected disability of the right fourth toe 
does not more nearly approximate moderately severe foot 
disability than moderate foot disability.  


CONCLUSION OF LAW

Entitlement to an initial rating in excess of 10 percent for 
the residuals of a fracture of the right fourth toe is not 
established.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.71a, Diagnostic Code 5284 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The RO issued a letter to the appellant dated April 16, 2002, 
which was intended to satisfy the notification requirements 
of the VCAA pertaining to the appellant's original claim 
seeking service connection for the residuals of a fracture of 
the right fourth toe.  A precedent opinion by the VA General 
Counsel (VAOPGCPREC 8-2003 (Dec. 22, 2003)) has recently held 
that, in appeals such as the present one which are generated 
by a notice of disagreement with a VA rating determination on 
a claim for which VA has already given the notice required by 
38 U.S.C. § 5103(a), VA must issue a statement of the case if 
the disagreement is not resolved, but the VCAA does not 
require VA to provide additional notice of the information 
and evidence necessary to substantiate the newly raised 
claim.  This precedent opinion by the VA General Counsel is 
legally binding upon the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002).  Therefore, to this extent, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations 
with respect to the current appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Moreover, the appellant has been accorded an official VA 
examination in connection with the current claim seeking a 
higher initial rating for the service-connected right foot 
disability.  The appellant does not dispute the findings 
reported on this official medical examination.  Neither the 
appellant nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the present claim, and the Board is also unaware 
of any such outstanding evidence or information.  Therefore, 
the Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.  In view of the completely developed record in 
this case, any possible violation of the VCAA requirements by 
the RO in this case would in any event constitute harmless 
error.  

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Foot injuries of moderate severity will be rated 10 percent 
disabling; a moderately severe foot injury will be rated at 
20 percent; and a severe foot injury warrants a 30 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the 
disability at issue.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote histories and findings 
pertaining to this disability, except as noted below.  

The rule from Francisco v. Brown, 7 Vet.App. 55, 58 (1994) 
(Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.) is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The service medical records indicate that the appellant was 
treated for a foot injury sustained on a hike on November 2, 
1943.  No further foot complaints are reflected by the 
service medical records, and the appellant's feet were 
evaluated as normal when examined in October 1945 at the time 
of his separation from active service.  Postservice medical 
records document hypertension, myocarditis, and 
arteriosclerotic cardiovascular disease for which service 
connection has been denied.  

In January 2000, the appellant filed a claim seeking service 
connection for a fracture of the right fourth toe which he 
alleged was incurred in combat during the Battle of the Bulge 
in December 1944.  He said that he was hardly able to walk at 
that time, but that none of his doctors could find a reason 
for this, nor would they would attribute this problem to his 
wartime injury.  

In connection with this claim, the appellant submitted two X-
ray films of his right foot which were taken in service after 
the war ended.  A VA radiologist who reviewed these old X-ray 
studies in September 2001 reported that no fracture was 
identified.  

On a VA foot examination in August 2001, the appellant gave a 
history of sustaining a fracture of his right fourth toe in 
combat in December 1944 and of problems since then, to 
include constant pain and weakness and stiffness with 
occasional redness, but no swelling or heat.  Physical 
examination of the appellant disclosed a slight degree of 
tenderness with flexion and extension of the right fourth toe 
with some redness of the skin.  X-ray studies of the right 
foot taken at this time were reportedly negative for any 
fractures.  It was noted by the VA examiner that the 
appellant used a sponge rubber insole in his shoe, although 
he said that corrective shoes did not help in the past.  The 
appellant also reported that, when he has problems walking, 
he has to lay in a chair.  

As previously noted, the appellant has not identified any 
additional evidence relevant to the present appeal.  He has 
stated that both he and his wife are now elderly and severely 
disabled, and that the 10 percent rating is not enough to 
take care of them both.  

After carefully reviewing the evidence of record, the Board 
has concluded that the service-connected disability does not 
more nearly approximate the moderately severe level of 
disability required for a higher rating than the moderate 
level of disability contemplated by the assigned rating.  In 
this regard, the Board notes that the service-connected 
injury was confined to the fourth toe of the right foot and 
is currently characterized only by tenderness on flexion or 
extension of that toe accompanied by some redness of the 
skin.  The original fracture, if it ever existed, has 
completely healed with no current evidence of dislocation or 
misalignment.  Likewise, if the appellant is currently unable 
to walk very far, as he has contended, the medical evidence 
reflects that this is not the result of the service-connected 
disability.  

The RO has indicated that evidentiary development for a claim 
for improved pension benefits has been initiated, and this 
claim will more nearly address the financial concerns set 
forth by the appellant.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalization for this disability and 
that the manifestations of this disability are not in excess 
of those contemplated by the schedular criteria.  In 
addition, there is no other indication in the record that the 
average industrial impairment from the disability would be in 
excess of that contemplated by the assigned rating.  
Therefore, referral of this case for extra-schedular 
consideration is not in order.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

An initial rating in excess of 10 percent for the residuals 
of a fracture of the right fourth toe is denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



